Where after judgment in a justice’s court an appeal bond was filed, but the justice disregarding the same issued execution and failed to send up the transcript; and the defendant sued out a writ of certiorari to bring up the transcript to the county eourt; it was error in the latter court to dismiss the writ for want of sufficient cause.
The jurisdiction of the county court haying attached by the filing of the appeal bond, the case should have been docketed and tried de novo.
Opinion by
White, P. J.